

Employment Contract


This Employment Contract of Beijing Jianxin Petrochemical Engineering Limited
(this “Contract”) is entered into by and between the following parties as of [l]
in [l], the people’s Republic of China (the “PRC’).


Party A:  Beijing Jianxin Petrochemical Engineering Limited
Address:   4th Floor, Tower B, WanLiuXinGui Building, No. 28 Wanquanzhuang Road,
Haidian District, Beijing.
Legal Representative: Zuo Jianzhong


Party B:
Home Address:
Date of Birth:
ID/Passport Number:
Registered Permanent Address:


Chapter 1 – General Provisions


1.
Pursuant to the Labor Law of the People’s Republic of China (hereinafter “Labor
Law”), the Employment Law of the People’s Republic of China (hereinafter
“Employment Law”) and other relevant regulations, in consideration of the mutual
promises and covenants made herein, and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, Party A and
Party B (collectively referred to as the “Parties”) hereby agree as follows:



Chapter 2 – Term


2.
This Contract shall be a contract with a fixed term of ___ years, from ___,
200__ (“Starting Date”) to ___, ___.



3.
If upon the expiration of the term, Party A and Party B agree to renew this
Contract, they shall execute the Agreement to Renew Employment Contract attached
to this Contract as Appendix A, or shall execute a new employment contract.



Chapter 3 – Scope of Work


4.
Party B agrees to assume the position of __________ (or engage in ___) pursuant
to the work needs of Party A.  The position duty, work task, objective,
disciplines and other relevant management rules shall be implemented according
to the work standards and other rules prescribed by Party A.  The main work
location of Party B shall be [Beijing].



5.
Both Parties acknowledge that, Party A shall have the right to change the type
of work, job title and position, job duties and work location of Party B at any
time according to the business needs of Party A or ability or work performance
or actual situation of Party B, provided, however, that such change shall be
made in good faith with reasonable causes.  Party B shall be subject to any such
changes as deemed necessary and appropriate in the sole judgment of Party A.

 

--------------------------------------------------------------------------------

Employment Contract
 
Chapter 4 – Duties of Party B


6.
Party B hereby agrees that, in addition to the duties and responsibilities
otherwise set forth herein, during the term of this Contract, Party B shall:



 
6.1
Devote his/her full time, attention and skills during the normal working hours
designated to him/her hereunder exclusively to the performance of his/her duties
hereunder, and effectively perform his/her duties and make his/her best
endeavors to ensure this satisfactory accomplishment of the assignment to
him/her by Party A.



 
6.2
perform his/her duties hereunder faithfully and diligently for Party A in
accordance with the terms hereunder, the rules and policies of Party A and the
applicable laws and regulations, engage in no activities which are in violation
of any PRC laws or regulations or may be prejudicial to the interests of Party
A, and seek no personal gains, directly or indirectly, by utilizing his/her
position or power in Party A.



Chapter 5 – Work Schedule, Labor Protection and Working Conditions


7.
Party B shall work five (5) days per week, eight (8) hours per day, with the
average working hours not exceeding forty (40) hours per week.  Party A may
require Party B to work overtime due to the business needs and Party A shall pay
Party B overtime pay in accordance with its overtime management rules and the
relevant state regulations.



8.
Party A shall provide Party B with appropriate working conditions and facilities
and with labor protection in accordance with the state standards and Party B
shall comply with the rules and regulations of work safety and sanitation
formulated by Party A.



9.
Party A will be responsible for providing education and training to Party B on
business technologies, labor safety and sanitation and articles of association
of Party A.



Chapter 6 – Insurance, Welfare and Leave


10.
The Parties shall pay premiums for social security insurance schemes such as
Pension, Unemployment, Medical Insurance, etc. in accordance with relevant PRC
laws and regulations.



Chapter 7 – Labor Discipline


11.
Party B shall abide by the Working Rules and articles of association stipulated
by Party A pursuant to laws.  Party B shall strictly adhere to proper
instructions and decisions of Party A, take care of all assets of Party A, and
abide by professional morality.

 
2

--------------------------------------------------------------------------------

Employment Contract
 
12.
In case Party B violates the Working Rules or articles of association of Party
A, Party A may impose punishment to Party B in accordance with the Working Rules
or articles of association of Party A.



13.
Party A has the right to require Party B to compensate the economic losses
caused by Party B’s violation of relevant laws, Working Rules or articles of
association of Party A.



14.
Party A has the right to appropriately amend its rules or articles of
association at any time based on its business needs.  Party A shall notify Party
B in any way Party A deems proper, including but not limited to, through notice,
announcement, e-mail and memorandum of any such changes.



15.
Party B shall not take position in any other enterprise or company during
working in Party A.  Any invention, creation, development, design, improvement,
production made by Party B during working in Party A shall belong to Party A,
and any intellectual property right arising from them (including but not limited
to patent right, copyright, know-how) shall also belong to Party A.



Chapter 8 – Confidentiality


16.
Party B shall keep the proprietary and confidential information of Party A
confidential and shall abide by any confidentiality rules set forth by Party
A.  Party B shall not take, use of or disclose any material or information of
Party A to any third party except on behalf of Party A's and with Party A's
prior written consent.  Party B shall execute and abide by the Non-disclosure
and Non-Competition Agreement (“Confidentiality Agreement”). Where Party B
breaches the competition restriction obligation under the Confidentiality
Agreement. Party B shall pay liquidated damages to Party A in accordance with
Confidentiality Agreement.



17.
Party B agrees that Party A may disclose his/her personal information including,
but not limited to, Party B’s name, address, nationality, position, payment.
Bank account, this Contract and its renewal and amendment, as directly or
indirectly required by Party A's reasonable business and operation.



Chapter 9 – Modification, Termination and Extension of the Employment Contract


18.
In case a modification occurs in the laws and administrative regulations that
govern this Contract, the corresponding part of this Contract and appendixes
shall he modified accordingly. In case a major change occurs in the
circumstances under which this Contract was concluded or there is any conflict
between this Contract and the relevant PRC laws and regulations, so that this
Contract cannot be performed anymore, the relevant part of this Contract may be
modified upon agreement between Party A and Party B through amicable
consultation based on the requirements of the relevant PRC laws and regulations.



19.
This Contract may be terminated upon mutual agreement between Party A and Party
B in writing.

 
3

--------------------------------------------------------------------------------

Employment Contract
 
20.
Party A shall have right to unilaterally terminate this Contract w immediate
effect without any prior written notice under the following circumstances, and
will notify Party B of such termination:



 
20.1
The termination of this Contract during the probation (if any) period under
Article 3 hereof:



 
20.2
Party seriously violates the labor disciplines or the rules or regulations of
Party A (including but not limited to the Working Rules or articles of
association of Party A);



 
20.3
Party B causes serious damage to the interests of Party A due to Party B's
serious dereliction of his/her duties (including but not limited to, his/her
duties under Article 7 hereof), or his/her engagement in malpractices for
seeking personal gains;



 
20.4
Party B has additionally established an employment relationship with another
employer which materially affects the completion of his tasks with Party A. or
Party B refuses to rectify the matter after the same is brought to his attention
by Party A;



 
20.5
The Employment contract is invalid because Party B uses such means, as deception
or coercion, or takes advantage of Party A’s difficulties, to cause Party A to
conclude the employment contract. or to make an amendment thereto, which is
contrary to Party A’s true intent; or



 
20.6
Party B is criminally prosecuted under the law.



21.
Party A may terminate this Contract by serving 30 days’ prior written notice to
Party B or giving Party B one month’s salary in lieu of notice in any one of the
following circumstances:



 
21.1
where Party B, after undergoing a legally prescribed period of medical treatment
and recuperation for an illness or a non-work-related injury, remains unable to
carry out the original job, and is also unfit for the job otherwise assigned to
Party B by Party A;



 
21.2
where Party B is unable to fulfill the duties of his/her position to the
standards required under the terms hereof or by Party A, and, despite undergoing
further training or a transfer of his/her position, remains unable to do so;



 
21.3
where this Contract cannot he performed due to any major changes of any
objective circumstances under which this Contract was concluded, and following
consultation. Party A and Party B cannot agree upon the necessary modification
to be made to this Contract.

 
4

--------------------------------------------------------------------------------

Employment Contract
 
22.
The term “major changes of any objective circumstances” stipulated in Section
27.3 includes but not limited to:



 
22.1
Merger of Party A into another business entity, or sale or transfer by Party A
of substantial portion of the assets it owns to other enterprises or third
parties;



 
22.2
Material adjustment in operative policy or material changes in operative
situation of Party A;



 
22.3
Serious difficulty incurred in the operation of Party A;



 
22.4
Entry into the period of clearing up, or stop of manufacture or business totally
or partially by Party A:



 
22.5
Declaration of bankruptcy, dissolution or liquation by Party A;



 
22.6
Decision of Party A in ceasing the research and development which directly
relates to Party B’s work according to the need of business development of Party
A and/or the actual market situation; or



 
22.7
Laws or regulations newly promulgated by the government that makes either Party
or both Parties not able to perform this Contract.



23.
Party B may resign his/her job and terminate this Contract during the Contract
term with a prior written notice of 30 days to Party A. With regard to Party A’s
economic losses arising from Party B Party A shall have the right to deduct any
such amount of economic losses from corresponding salary and any other
remuneration due and payable to Party B and Party A shall still have the right
to claim the uncompensated economic losses from Party B.



24.
In the event that Party A is close to bankruptcy or faces a bad business
situation or serious difficulty in the operation, Party A shall explain the
situation to its employees. After having solicited opinions from the employees,
and reported the situation to the administrative department tier labor. Party A
may terminate this Contract.



25.
Party A shall not terminate this Contract in accordance with Articles 28 and 31
hereof where Party 13:



 
25.1
is engaged in operations exposing him to occupational disease hazards and has
not undergone a pre-departure occupational health check-up. or is suspected of
having contracted an occupational disease and is being diagnosed or under
medical observation;



 
25.2
has been confirmed as having lost or partially lost his capacity to work due to
an occupational disease contracted or a work-related injury sustained with the
Employer;



 
25.3
is receiving medical treatment for diseases or injuries related to work within
the stipulated period of time;



 
25.4
is a female staff member during her pregnancy, maternity and lactation; or

 
5

--------------------------------------------------------------------------------

Employment Contract
 
 
25.5
has been working for the Employer continuously for not less than 15 years and is
less than 5 years away from his legal retirement age:



 
25.6
finds himself in other circumstances stipulated in laws or administrative
statues.



26.
In any of the following circumstances. Party B may terminate this contract:



 
26.1
Party A fails to pay the social insurance premiums for Party B in accordance
with the law:



 
26.2
Where Party A forces Party B to work by means of violence, intimidation,
detention or illegal restriction of personal freedom, or where Party B is
instructed in violation of rules and regulations or peremptorily ordered by
Party A to perform dangerous operations which threaten his personal safety;



 
26.3
Party A fail to pay labor remuneration in full and on time or fails to provide
the labor protection or working conditions as agreed under this Contract.



 
26.4
The Employment contract is invalid because Party A uses such means as deception
or coercion, or takes advantage of Party B's difficulties. to cause Party B to
conclude the employment contract, or to make an amendment thereto, which is
contrary to Party B's true intent;



 
26.5
Party A’s rules and regulations violate laws or regulations, thereby harming
Party B’s rights and interests; or



 
26.6
Other circumstances in which laws or administrative statues permit Party B to
terminate his employment contract



Party B may terminate the Contract forthwith without giving prior notice to
Party A under the circumstances of article 33.2.


27.
Upon the termination of this Contract. Party B shall cease conducting any
activities on Party A's behalf or complete the uncompleted matters pursuant to
Party A’s request, and settle all accounts with Party A.  Party B shall, within
3 days of the termination of this Contract, return all the property and hand
over all files and documents (including but not limited to written documents and
electronic documents) he or she has in his/her possession but is the property of
Party A, and Party A may carry out the resign procedures with the confirmation
of the aforesaid properties. tiles and documents and issue resign consent letter
.  If Party B fails to complete the above hand-over procedures.  Party A could
refuse to handle the procedures of termination for Party B and may set-off any
amounts due to Party B for the losses Party A suffers therefrom.



Chapter 10 – Economic Compensation and Repayment


28.
Party A shall provide economic compensation and/or medical subsidies to Party B
pursuant to relevant laws and regulations in case Party A terminates this
Contract according to Article 26, 28 and 31 of this Contract and applicable laws
and regulations.

 
6

--------------------------------------------------------------------------------

Employment Contract
 
29.
In case Party A fails to pay salary, economic compensation or medical subsidies
to Party B according to relevant laws and regulations and stipulations of this
Contract, Party A shall bear the statutory liability for indemnification to
Party B.



30.
If Party B terminates this Contract in breach of the terms and conditions
specified herein, Party B shall indemnify Party A for its losses incurred
therefrom according to the relevant laws and regulations.



31.
Before Party B is trained at Party A’s expense, Party A may require Party B to
execute an agreement. pursuant to which the service term may he prescribed and
if Party B resigns from his/her job by breaching the service term stipulated in
the Contract.  Party B shall at the time of resignation reimburse Party A for
the training fees herein.



Chapter 11 – Settlement of Labor Disputes


32.
Any dispute arising out of the interpretation and performance of this contract
shall be settled through friendly consultation between the Parties. If the
parties fail to reach a solution through friendly consultation, one or both
parties can bring such dispute to the competent Labor Dispute Arbitration
Commission within sixty (60) days of the dispute. In case the parties have no
disagreement to the arbitral award of such Labor Dispute Arbitration Commission,
such arbitral award is Final and binding upon the parties. In case any party is
not satisfied with the decision of the arbitration, the party may bring a
lawsuit to the court having jurisdiction.



Chapter 12 – Miscellaneous


33.
Party B has been aware of and agreed to abide by the Working Rules, which will
be provided to Party 13 from time to time, and shall be of the same legal
validity with this Contract. However, this Contract shall prevail in the event
of any conflict between the Working Rules and this Contract.



34.
Party A and Party B could execute the Agreement to Amend Employment Contract
attached as Appendix B to revise partial provisions of this Contract, or
conclude a new employment contract upon agreement of consultation.



35.
The invalidity and non-enforcement of any provision of this Contract shall not
affect the validity of any other provision of this Contract.



36.
Failure or delay of any Party hereto to exercise a right under this Contract
shall not constitute a waiver thereof:



37.
If there is any conflict between this Contract and the relevant laws and/or
regulations, the provisions of the relevant laws and/or regulations shall
prevail.



38.
This Contract shall become effective from the date or the execution hereof. In
case both parties do not execute this Contract on the same day, the later date
shall be the effective date of this Contract.

 
7

--------------------------------------------------------------------------------

Employment Contract
 
Party A: 
Beijing Jianxin Petrochemical
Engineering Limited.
 
Party B: 
                                   
By:
   
By:
                                   
Name:
   
Name:
                                   
Date:
   
Date:
   

 
8

--------------------------------------------------------------------------------

Employment Contract


Appendix A


Agreement to Renew Employment Contract



 
The renewed terms of this Employment Contract shall come into force and effect
as of the _____ day of ___, _____ and shall expire as of the _____ day of _____,
_____.  All provisions of the original Employment Contract shall apply to this
renewed Contract.
 
Party A (chop):
Party B (signature):
   
Date:
Date:
     
The renewed terms of this Employment Contract shall come into force and effect
as of the _____ day of ___, _____ and shall expire as of the _____ day of _____,
_____.  All provisions of the original Employment Contract shall apply to this
renewed Contract.
 
Party A (chop):
Party B (signature):
   
Date:
Date:
     
The renewed terms of this Employment Contract shall come into force and effect
as of the _____ day of ___, _____ and shall expire as of the _____ day of _____,
_____.  All provisions of the original Employment Contract shall apply to this
renewed Contract.
 
Party A (chop):
Party B (signature):
   
Date:
Date:
   



9

--------------------------------------------------------------------------------

